      Case 3:16-md-02741-VC Document 2657 Filed 02/06/19 Page 1 of 4



 1   ANDRUS WAGSTAFF, PC                        WILKINSON WALSH + ESKOVITZ LLP
     Aimee H. Wagstaff (SBN 278480)             Brian L. Stekloff (pro hac vice)
 2   7171 W. Alaska Drive                       Rakesh Kilaru (pro hac vice)
     Lakewood, CO 80226
 3   Tel: (303) 376-6360                        2001 M St. NW, 10th Floor
     Fax: (303) 376-6361                        Washington, DC 20036
 4   aimee.wagstaff@andruswagstaff.com          Tel: 202-847-4030
                                                Fax: 202-847-4005
 5   WEITZ & LUXENBERG, P.C.                    bstekloff@wilkinsonwalsh.com
     Robin L. Greenwald                         rkilaru@wilkinsonwalsh.com
 6   700 Broadway
     New York, NY 10003                         ARNOLD & PORTER KAYE SCHOLER
 7   Tel: (212) 558-5802                        LLP
     Fax: (646) 293-4921                        Pamela Yates (CA Bar No. 137440)
 8   Email: rgreenwald@weitzlux.com
                                                777 South Figueroa St., 44th Floor
 9   THE MILLER FIRM LLC                        Los Angeles, CA 90017
     Michael. Miller (pro hac vice)             Tel: 213-243-4178
10   108 Railroad Avenue                        Fax: 213-243-4199
     Orange, VA 22960                           Pamela.Yates@arnoldporter.com
11   Tel: (540) 672-4224
     Fax: (540) 672-3055                        HOLLINGSWORTH LLP
12   mmiller@millerfirmllc.com                  Eric G. Lasker (pro hac vice)
                                                1350 I Street, N.W.
13   Co-Lead Counsel for Plaintiffs             Washington, DC 20005
                                                Tel: 202-898-5800
14                                              Fax: 202-682-1639
                                                Email: elasker@hollingsworthllp.com
15
                                                Attorneys for Defendant Monsanto Co.
16

17                             UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA

19
     IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
20   LIABILITY LITIGATION                        Case No. 3:16-md-02741-VC
21
      Hardeman v. Monsanto Co., et al.,
22    3:16-cv-0525-VC
23    Stevick v. Monsanto Co., et al.,
      3:16-cv-2341-VC
24    Gebeyehou v. Monsanto Co., et al.,
      3:16-cv-5813-VC
25

26                              JOINT STATEMENT OF THE CASE

27

28
                                                -1-
                                  JOINT STATEMENT OF THE CASE
                                         3:16-md-02741-VC
      Case 3:16-md-02741-VC Document 2657 Filed 02/06/19 Page 2 of 4



 1          Pursuant to Paragraph 17 of the Standing Order for Civil Trials Before Judge Chhabria,

 2   Plaintiffs, Edwin Hardeman, Elaine Stevick, and Sioum Gebeyehou, and Defendant Monsanto

 3   Company (“Monsanto”) hereby submit this joint statement of the case:

 4          In this case, the Plaintiff, Edwin Hardeman, alleges that Monsanto’s product, Roundup,

 5   was a substantial factor in causing him to develop cancer, specifically, non-Hodgkin lymphoma.

 6   Monsanto denies that Roundup caused Mr. Hardeman’s non-Hodgkin lymphoma.

 7
     DATED: February 6, 2019                       Respectfully submitted,
 8

 9                                                 /s/ Aimee Wagstaff
                                                   Aimee Wagstaff
10                                                 aimee.wagstaff@andruswagstaff.com
                                                   Andrus Wagstaff, P.C.
11                                                 7171 West Alaska Drive
                                                   Lakewood CO 80226
12                                                 P: 303-376-6360
13                                                 /s/ Robin Greenwald
                                                   Robin Greenwald
14                                                 rgreenwald@weitzlux.com
                                                   Weitz & Luxenberg
15                                                 700 Broadway
                                                   New York NY 10003
16                                                 P: 212-558-5500
17                                                 /s/ _Mike Miller___
                                                   Michael Miller
18                                                 mmiller@millerfirmllc.com
                                                   The Miller Firm LLC
19                                                 108 Railroad Ave
                                                   Orange VA 22960
20                                                 P: 540 672 4224
21                                                 Co-Lead Counsel for Plaintiffs
22

23

24

25

26

27

28
                                               -2-
                                 JOINT STATEMENT OF THE CASE
                                        3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2657 Filed 02/06/19 Page 3 of 4



 1   DATED: February 6, 2019                Respectfully submitted,

 2                                          /s/ Brian L. Stekloff
                                            Brian L. Stekloff (pro hac vice)
 3                                          (bstekloff@wilkinsonwalsh.com)
 4                                          Rakesh Kilaru (pro hac vice)
                                            (rkilaru@wilkinsonwalsh.com)
 5                                          WILKINSON WALSH + ESKOVITZ LLP
                                            2001 M St. NW
 6
                                            10th Floor
 7                                          Washington, DC 20036
                                            Tel: 202-847-4030
 8                                          Fax: 202-847-4005
 9
                                            /s/ Pamela Yates
10                                          Pamela Yates (CA Bar No. 137440)
                                            (Pamela.Yates@arnoldporter.com)
11                                          ARNOLD & PORTER KAYE SCHOLER
12                                          LLP
                                            777 South Figueroa St., 44th Floor
13                                          Los Angeles, CA 90017
                                            Tel: 213-243-4178
14
                                            Fax: 213-243-4199
15
                                            /s/ Joe G. Hollingsworth
16                                          Joe G. Hollingsworth (pro hac vice)
                                            (jhollingsworth@hollingsworthllp.com)
17                                          Eric G. Lasker (pro hac vice)
                                            (elasker@hollingsworthllp.com)
18
                                            HOLLINGSWORTH LLP
19                                          1350 I Street, N.W.
                                            Washington, DC 20005
20                                          Telephone: (202) 898-5800
21
                                            Attorneys for Defendant
22                                          MONSANTO COMPANY
23

24

25

26

27

28
                                             -3-
                               JOINT STATEMENT OF THE CASE
                                      3:16-md-02741-VC
      Case 3:16-md-02741-VC Document 2657 Filed 02/06/19 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 6th day of February 2019, a copy of the foregoing was

 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to

 4   all appearing parties of record.

 5

 6                                                       /s/ Brian L. Stekloff___________

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -4-
                                   JOINT STATEMENT OF THE CASE
                                          3:16-md-02741-VC
